  Case: 4:18-cr-00977-CDP Doc. #: 46 Filed: 11/05/19 Page: 1 of 2 PageID #: 86




                        UNITED STATES DISTRICT COURT
                                            for the
                                  Eastern District of Missouri


 UNITED STATES OF AMERICA

                   Plaintiff(s)

                         vs.                      Case Number: 4:18-CR-00977-CDP-SPM

 ANTONIO DIXSON

                  Defendant(s)


  DEFENDANT’S FIRST MOTION IN LIMINE TO PREVENT THE GOVERNMENT
      FROM ELICITING EVIDENCE OF THE DEFENDANT’S BAD ACTS


       COMES NOW the Defendant, by and through his attorney, David L. Brengle, and in

support of his “DEFENDANT’S FIRST MOTION IN LIMINE TO PREVENT THE

GOVERNMENT FROM ELICITING EVIDENCE OF THE DEFENDANT’S BAD ACTS”, he

offers the following:

       1. Undersigned counsel expects that government witness will allege that during a search

           incident to Mr. Dixson’s arrest for Trespass in this case, that St. Louis City Police

           Officers located a small amount of a controlled substance, commonly referred to as K2,

           in the possession of Mr. Dixson.

       2. The Defendant’s possession of a very small amount of a controlled substance is not

           relevant to whether he possessed a firearm.

       3. Attempts at offering evidence that the defendant possessed a small amount of a

           controlled substance or asking questions likely to elicit information regarding the

           defendant’s possession of a controlled substance are simply attempts at offering
  Case: 4:18-cr-00977-CDP Doc. #: 46 Filed: 11/05/19 Page: 2 of 2 PageID #: 87



           propensity evidence and such actions would violate Federal Rules of Evidence 401,

           403, and 404.

        WHEREFORE, the Defendant respectfully requests this Court order the Government to

instruct its witnesses to refrain from offering evidence or eliciting testimony about the Defendant’s

possession of a controlled substance.



                                               Respectfully Submitted,



                                               /s/ David L. Brengle
                                               DAVID L. BRENGLE
                                               Assistant Federal Public Defender
                                               650 Missouri Avenue, Room G10A
                                               East St. Louis, Illinois 62201
                                               (618) 482-9050

                                               ATTORNEY FOR ANTONIO DIXSON

                                        CERTIFICATE OF SERVICE

   The undersigned attorney hereby certifies that he has caused a true and correct copy of the foregoing
to be served upon:
                                            Jason Dunkel
                                 Assistant United States Attorney
                                Thomas Eagleton U.S. Courthouse
                                  111 S. 10th Street, Rm. 20.333
                                       St. Louis, MO 63102

via electronic filing with the Clerk of the Court using the CM/ECF system this 5th day of November,

2019.


                                         /s/ David Brengle__
                                         DAVID BRENGLE
